DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Boice on 23 February 2022.  A copy of the amended claims are also found as an OA.appendix filed with this allowability notice.

The application has been amended as follows: 

1. (currently amended)	A method comprising:
	receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe 
	storing, by one or more processors, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes;
	creating a standing memory policy based on the requested memory buffer attributes, wherein the standing memory policy identifies what type of memory is to be used with the requesting application, wherein the standing memory policy defines the 
	storing, by one or more processors, data on an appropriate memory device used by the system based on the standing memory policy, wherein the appropriate memory device is the memory chip that supports the memory buffer that is used with the application;
	receiving, by one or more processors, a page fault, wherein the page fault is based on the data stored on the appropriate memory device being called by the requesting application not being currently mapped by a memory management unit (MMU) into a virtual address space of the requesting application; and
	in response to receiving the page fault, retrieving and returning, by one or more processors, the data stored on the appropriate memory device in order to address the page fault.

2. (currently amended)	The method of claim 1, wherein the requested memory buffer attributes describe a particular task type being performed by the requesting application, wherein the particular task type is a task of storing photos

3. (previously presented)	The method of claim 1, wherein the requested memory buffer attributes further describe a memory buffer architecture type.

4. (previously presented)	The method of claim 1, further comprising:
	scanning, by one or more processors, an advanced configuration and power interface (ACPI) table in order to identify memory buffer attributes associated with each of the various types of memories used by the system, wherein the ACPI table includes a listing and description of various types of memory that are found in the system that is running the requesting application, and wherein the ACPI table is scanned in order to match the requested memory buffer attributes to the appropriate memory device.

5. (previously presented)	The method of claim 1, wherein the requested memory buffer attributes are received from the requesting application, and wherein the method further comprises:
	creating, by one or more processors, an attribute-based buddy table for the various types of memories used by the system, wherein the attribute-based buddy table pairs a DDR5 memory and a PCM memory for use by the requesting application; and
	storing, by one or more processors, data for the requesting application on both the DDR5 memory and the PCM memory.

6. (previously presented)	The method of claim 1, further comprising:
	creating, by one or more processors, a weighted graph of the various types of memories used by the system, wherein the weighted graph depicts weighted attributes of the various types of memories used by the system, and wherein at least two of the various types of memories have different weights of attributes that describes a level of importance of each type of memory when executing a process; and
	selecting, by one or more processors, a highest weighted memory from the weighted graph as the appropriate memory device.

7. (previously presented)	The method of claim 1, wherein the process calling the data is a boot process, and wherein the method further comprises:
	creating, by one or more processors, a boot weighted graph of the various types of memories used by the system during boot time, wherein the boot weighted graph depicts weighted attributes of the various types of memories used by the system during boot time, and wherein at least two of the various types of memories have different weights that describes a level of importance of each type of memory when booting up the system; and
	selecting, by one or more processors, a highest weighted memory from the boot weighted graph as the appropriate memory device.

8. (previously presented)	The method of claim 1, wherein the process calling the data is an application process, and wherein the method further comprises:
	creating, by one or more processors, a runtime weighted graph of the various types of memories used by the system during runtime of the application process, wherein the runtime weighted graph depicts weighted attributes of the various types of memories used by the system during runtime, and wherein at least two of the various types of memories have different weights that describes a level of importance of each type of memory during runtime of the application process; and
	selecting, by one or more processors, a highest weighted memory from the runtime weighted graph as the appropriate memory device.

9. (currently amended)	A computer program product comprising a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising:
	receiving requested memory buffer attributes that describe memory buffer attributes needed for various processes, wherein the requested memory buffer attributes are received from a kernel of an operating system, wherein the requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit;
	storing the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system;
	storing data on an appropriate memory device used by the system based on a standing memory policy that identifies a type of memory that is used with a certain type of application, wherein the appropriate memory device is a memory device that is used with the certain type of application;
	finding, by the kernel of the operating system, the appropriate memory device, wherein the appropriate memory device has the requested memory buffer attributes; 
	receiving a page fault, wherein the page fault is based on the data being called by a process but not being currently mapped by a memory management unit (MMU) into a virtual address space of the process; and
	in response to receiving the page fault, retrieving and returning the data stored on the appropriate memory device in order to address the page fault.
10. (currently amended)	The computer program product of claim 9, wherein the requested memory buffer attributes describe a particular task type being performed by the requesting application, wherein the particular task type is a task of storing photos, and wherein a request for a memory device from the requesting application is 

11. (original)	The computer program product of claim 9, wherein the user requested memory buffer attributes describe a memory buffer type.

12. (previously presented)	The computer program product of claim 9, wherein the method further comprises:
	scanning an advanced configuration and power interface (ACPI) table in order to identify memory buffer attributes associated with each of the various types of memories used by the system.
	scanning, by one or more processors, an advanced configuration and power interface (ACPI) table in order to identify memory buffer attributes associated with each of the various types of memories used by the system, wherein the ACPI table includes a listing and description of various types of memory that are found in the system that is running the requesting application, and wherein ACPI table is scanned in order to match the requested memory buffer attributes to the appropriate memory device.

13. (previously presented)	The computer program product of claim 9, wherein the requested memory buffer attributes are received from the requesting application, and wherein the method further comprises:
	creating an attribute-based buddy table for the various types of memories used by the system, wherein the attribute-based buddy table pairs a DDR5 memory and a PCM memory for use by the requesting application; and
	storing data for the requesting application on both the DDR5 memory and the PCM memory.

14. (previously presented)	The computer program product of claim 9, wherein the method further comprises:
	creating a weighted graph of the various types of memories used by the system when executing the process, wherein the weighted graph depicts weighted attributes of the various types of memories used by the system when executing the process; and
	selecting a highest weighted memory from the weighted graph as the appropriate memory device.

15. (original)	The computer program product of claim 9, wherein the process calling the data is a boot process, and wherein the method further comprises:
	creating a boot weighted graph of the various types of memories used by the system during boot time, wherein the boot weighted graph depicts weighted attributes of the various types of memories used by the system during boot time; and
	selecting a highest weighted memory from the boot weighted graph as the appropriate memory device.

16. (original)	The computer program product of claim 9, wherein the process calling the data is an application process, and wherein the method further comprises:
	creating a runtime weighted graph of the various types of memories used by the system during runtime of the application process, wherein the runtime weighted graph depicts weighted attributes of the various types of memories used by the system during runtime; and
	selecting a highest weighted memory from the runtime weighted graph as the appropriate memory device.

17. (original)	The computer program product of claim 9, wherein the program instructions are provided as a service in a cloud environment.

18. (currently amended)	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:
	receiving user requested memory buffer attributes that describe memory buffer attributes needed for various processes, wherein the user requested memory buffer attributes are received from a kernel of an operating system, and wherein the user requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit;
	storing the user requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system;
	storing data on an appropriate memory device used by the system based on standing memory policy that identifies a type of memory that is used with a certain type of application, wherein the appropriate memory device is a memory device that is used with the certain type of application;
	finding, by the kernel of the operating system, the appropriate memory device, wherein the appropriate memory device has the user requested memory buffer attributes;
	receiving a page fault, wherein the page fault is based on the data being called by a process but not being currently mapped by a memory management unit (MMU) into a virtual address space of the process; and
	in response to receiving the page fault, retrieving and returning the data stored on the appropriate memory device in order to address the page fault.

19. (original)	The computer system of claim 18, wherein the user requested memory buffer attributes describe a memory buffer type.

20. (original)	The computer system of claim 18, wherein the program instructions are provided as a service in a cloud environment.




Reasons for Allowance
Claims 1-20 are allowed.
The rejections under § 112a in the final action are withdrawn in response to applicant’s arguments and claim amendments.  Specifically: 
Rejection item “a” in the final action is withdrawn in response to the combination of verbatim support in paragraphs 0072-0073 pointed out in appellants brief together with the description of the weighted graph in paragraph 0081, which together show possession of a way of carrying out the claimed invention.  
Rejection item “b” in the final action is withdrawn or substantially the same reason as the rejection of item a above.  
Rejection item “c” and “d” are withdrawn in response to applicant’s argument citing paragraph 0081 of the original disclosure.  
Rejection item “e” is withdrawn in based on the guidance in paragraphs 0072-0073 and paragraph 0081 sufficient for one of ordinary skill in the art to practice the invention without undue experimentation.
The Rejections under § 112b in the final action are withdrawn in response to applicant arguments and claim amendments.  Specifically:
Rejection item “n” is withdrawn in response to applicant’s arguments that the appropriate device depends on the outcome of a decision based on the policy and is therefore not subjective.  
Rejection item “o” is withdrawn in response to claim amendments agreed to by applicant in the interview of 23 February 2022.  
Rejection item “p” is withdrawn in response to claim amendments agreed to by applicant in the interview of 23 February 2022.  
Rejection item “q” is withdrawn in response to claim amendments agreed to by applicant in the interview of 23 February 2022.  
The following is a listing of the closest prior art: 
Heidelberger (US 2014/0156959) teaches at least queues (buffers) allocated to a specific thread and/or application.  Heidelberger does not expressly teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, by one or 
Rosenthal (US 5,127,098) teaches the operations taken during a page fault.  Rosenthal does not expressly teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, by one or more processors, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes; creating a standing memory policy based on the requested memory buffer attributes, wherein the standing memory policy identifies what type of memory is to be used with the requesting application, wherein the standing memory policy 
Nachimuthu (US 2018/0188989, filed December 2016, different assignee) teaches a standing memory policy allocating data for different tasks into different memory types.  Nachimuthu fails to teach the combination including “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, by one or more processors, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes; creating a standing memory policy based on the requested memory buffer attributes, wherein the standing memory policy identifies what type of memory is to be used with the requesting application, wherein the standing memory policy defines the bandwidth, density, probable rate of memory failure, and logic for performing logic processing on the device without use of the central processing unit, and wherein the standing memory policy identifies the memory chip that supports the memory buffer; storing, by one or more processors, data on an appropriate memory device used by the system based on the standing memory policy, wherein the appropriate memory device is the memory chip that supports the memory buffer that is used with the application; receiving, by one or more processors, a page fault, wherein the page fault is 
Dong (US 2015/0332750) teaches allocating memory based on density of transistors.  Dong fails to teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the 
Bates (2013/0061007) teaches a table used to allocate memory of different types to applications (a standing memory policy).  Bates fails to teach the combination including “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, by one or more processors, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory 
Linfo (Kernel Definition 2005) teaches that commands from a user to carry out operations on hardware (including buffers) are generally carried out by the kernel.  Linfo does not teach “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe bandwidth, density, probable rate of memory failure, and logic within the memory buffer for performing logic processing on the device without use of a central processing unit, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, by one or more processors, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes; creating a standing memory policy based on the requested memory buffer attributes, wherein the standing memory policy identifies what type of memory is to be used with the requesting application, wherein the standing memory policy defines the bandwidth, density, probable rate of memory failure, and logic for performing logic processing on the device without use of the central processing unit, and wherein the standing memory policy identifies the memory chip that supports the memory buffer; storing, by one or more processors, data on an appropriate memory device used by the system based on the standing 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139